Citation Nr: 1435371	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A copy of the hearing transcript has been associated with the claims file.  


FINDING OF FACT

Bilateral hearing loss is etiologically related to noise exposure during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has claimed that his bilateral hearing loss is a result of acoustic trauma sustained in active service.  The RO previously conceded the Veteran's in-service acoustic trauma.  His entrance and separation examinations, as well as his service treatment records, are silent for complaints of bilateral hearing loss.  While the November 2013 VA examiner diagnosed sensorineural hearing loss bilaterally, he opined that it was unrelated to military noise exposure because he believed the Veteran had a low probability of exposure to potentially hazardous noise levels during service, and his first documentation of hearing loss was in February 1993, so approximately twenty-one years after service.  See November 2013 VA examination report.

However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss since his service, in particular since he returned from Vietnam.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible.  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for bilateral hearing loss will be granted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


